UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7280


WILLIAM T. COLEMAN,

                Plaintiff - Appellant,

          v.

ROCK HILL MUNICIPAL COURT; JUDGE LONG; JUDGE MODLZ; UNKNOWN
ROCK HILL MUNICIPAL COURT DEFENDANTS, May be amended,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:12-cv-01909-JFA)


Submitted:   December 27, 2013            Decided:   January 16, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William        Coleman   appeals       the       district    court’s       order

accepting     the        recommendation      of        the     magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).            We have reviewed the record and find no

reversible error.           We affirm the district court’s dismissal of

the claims against the Rock Hill Municipal Court and Judge Modlz

for the reasons stated by the district court. See Coleman v.

Rock Hill Mun. Court, No. 0:12-cv-01909-JFA (D.S.C. July 29,

2013).

            However,        we   agree     with    Coleman       that    the    favorable

termination rule announced in Heck v. Humphrey, 512 U.S. 477

(1994), does not bar his pro se § 1983 action against Judge

Long.    See 512 U.S. 477, 487 & n.7 (“[I]f the district court

determines that the plaintiff’s action, even if successful, will

not   demonstrate         the    invalidity       of    any     outstanding      criminal

judgment against the plaintiff, the action should be allowed to

proceed, in the absence of some other bar to the suit.”).                                We

nevertheless affirm the district court’s judgment on this claim

on alternative grounds.              See MM ex rel. DM v. Sch. Dist. of

Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002) (“[W]e are

entitled to affirm the court’s judgment on alternate grounds, if

such grounds are apparent from the record.”).                       Our review of the

record   leads      us    to    conclude   that        Judge    Long    is   entitled    to

                                            2
absolute judicial immunity because his actions were well within

the scope of his jurisdiction.        See Stump v. Sparkman, 435 U.S.
349, 356-57 (1987).

          Accordingly,   we   affirm.       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the material before this Court and argument will

not aid the decisional process.

                                                              AFFIRMED




                                  3